DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5, 7, 8, 12, 14, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11429210.  Please see chart below for claim correspondence.





SN17/865310
USPN11429210


1
1


2
 


3
 


4
 


5
8


6
 


7
5/6


8
9


9
 


10
 


11
 


12
16


13
 


14
14/15


15
17


16
 


17
 


18
 


19
 


20
 







Although the claims at issue are not identical, they are not patentably distinct from each other because: 
The claims as shown above all recite similar features.  It would have been obvious to one of ordinary skill in the art to use the claimed features of the reference application/patent to arrive at the instant claims, yielding predictable results and no more than one of ordinary skill in the art would expect from such an arrangement.  Please see chart below for limitation correspondence.





SN  17/865310
USPN  11429210


1. A method of wireless communication, the method comprising: receiving, at a dongle via a radio frequency channel, at least one of a first data from a first human interface device and a second data from a second human interface device at one time slot among first to (N-1)th time slots of a frame, wherein the frame comprises N time slots; 
1. A method of wireless communication, the method comprising: receiving, at a dongle via a radio frequency channel, a first data from a first human interface device at a first time slot of a frame; receiving, at the dongle via the radio frequency channel, a second data from a second human interface device at a second time slot of the frame; 


transmitting the received at least one of the first data and the second data to a computing device coupled to the dongle; 
transmitting the first data to a computing device coupled to the dongle;  transmitting the second data to the computing device;


and transmitting, by the dongle via the radio frequency channel at the Nth time slot of the frame, at least one of an acknowledgment and a lighting effect configuration data for the first or second human interface device from which the at least one of the first data and the second data is received.
and transmitting, by the dongle via the radio frequency channel at a third time slot of the frame, a first acknowledgment to the first data and a first lighting effect configuration data for the first human interface device, a second acknowledgment to the second data and a second lighting effect configuration data for the second human interface device.






The rest of the aforementioned claims correspond in a similar manner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morris et al. (hereinafter Morris – US Doc. No. 20050243059).
Regarding claim 1, Morris discloses a method of wireless communication, the method comprising: receiving, at a dongle via a radio frequency channel, at least one of a first data from a first human interface device and a second data from a second human interface device at one time slot among first to (N-1)th time slots of a frame, wherein the frame comprises N time slots (see Figures 1 and 11 – note that the two devices are a keyboard and a mouse; see paragraph 0042 – note that the wireless signal transmission are RF; see also paragraphs 0045 and 0080-0087 – note that the exact term ‘time slot’ is not used by the data transmission rate is discussed as well as the bits in each packets which constitute a time slot); transmitting the received at least one of the first data and the second data to a computing device coupled to the dongle (see paragraph 0036); and transmitting, by the dongle via the radio frequency channel at the Nth time slot of the frame, at least one of an acknowledgment and a lighting effect configuration data for the first or second human interface device from which the at least one of the first data and the second data is received (as shown in Figure 10 – note ‘ACK’).
Regarding claim 2, Morris discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further that a duration of the first to (N-1)th time slots is equal and a duration of the Nth time slot is greater than the duration of the first to (N-1)th time slots (see Table 1; see also see also paragraphs 0045 and 0080-0087).
Regarding claim 3, Morris discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further that the following step after the step of receiving: setting an acknowledge flag for the first or second human interface device from which the at least one of the first data and the second data is received (see Tables I-III – note the ‘ACK’ bit [read: flag]).
Regarding claim 4, Morris discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further that N is greater than or equal to 3 (see Table 1 in this case N = 24).
Regarding claim 5, Morris discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further transmitting, by the dongle at the first time slot of the first to (N-1)th time slots, a first beacon to synchronize with the first human interface device; and/or transmitting, by the dongle at the second time slot of the first to (N-1)th time slots, a second beacon to synchronize with the second human interface device, wherein the first beacon is addressed to the first human interface device and the second beacon is addressed to the second human interface device (see paragraphs 0104).
Regarding claim 6, Morris discloses all of the limitations of claim 5 as discussed in the claim 5 rejection above and further performing a connection sequence to connect to the dongle, by the first and/or second human interface device after the first and/or second beacon is received (as shown in Figure 12).
Regarding claim 7, Morris discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further that the lighting effect configuration data is used to configure lighting effect of the first or second human interface device from which the at least one of the first data and the second data is received (this limitation is dependent upon an alternate condition mentioned in claim 1 and is therefore rejected for the same reasons as discussed in claim 1 above).
Apparatus claims 8-14 are drawn to the apparatus corresponding to the method of using same as claimed in claims 1-7 (respectively).  Therefore apparatus claims 8-14 correspond to method claims 1-7 (respectively), and are rejected for the same reasons of anticipation as discussed above.
Further regarding claim 8, Morris also discloses a memory (Figure 4, elements 404/406 and at least one processor (402). 
Claims 15-20 have limitations similar to those treated in the above rejections 1-6 (respectively), and are met by the reference as discussed above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM R GIESY whose telephone number is (571)272-7555. The examiner can normally be reached Mon-Fri 8-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM R. GIESY/Primary Examiner, Art Unit 2694